FOR IMMEDIATE RELEASE MEDIA CONTACT: JOANNE BRIGANDI, x4240 IR CONTACT:STEPHEN H. CLARK, x4260 PHONE: 609-561-9000 JANUARY 15, 2010 SJG SEEKS BASE RATE INCREASE This Increase is More Than Offset by Recent Commodity Decrease FOLSOM, N.J. – Citing the need to recover costs for $466 million of necessary infrastructure investments that will have been spent from February 2004 to the end of 2010, as well as increased health care and pension costs, South Jersey Gas announced today that it petitioned the New Jersey Board of Public Utilities for a base rate increase.
